In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-21-00121-CV

IN THE INTEREST OF A.C., A MINOR           §   On Appeal from the 231st District
CHILD                                          Court

                                           §   of Tarrant County (231-648427-18)

                                           §   June 2, 2022

                                           §   Memorandum Opinion by Justice Kerr

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s final order. It is ordered that the final order of the

trial court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Elizabeth Kerr
                                         Justice Elizabeth Kerr